Citation Nr: 1536142	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-27 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a nervous disorder, and major depressive disorder, with drug and alcohol dependence, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2015, the Veteran testified at a video conference hearing over which the undersigned presided while at the RO.  A transcript of this proceeding is of record.  

This matter was previously before the Board in July 2014 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The claim for entitlement to service connection for a psychiatric disorder has been recharacterized as noted on the title page to better reflect the medical evidence of record, and the Veteran's contentions.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the veteran or by the evidence of record). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed June 2004 rating decision, the RO denied reopening the Veteran's previously denied claim of entitlement to service connection for a nervous condition to include PTSD and drug and alcohol abuse.  

2.  The evidence received since the RO's June 2004 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a nervous condition to include PTSD and drug and alcohol abuse.

3.  The Veteran as likely as not has a psychiatric disorder to include PTSD, a nervous disorder, and major depressive disorder, with drug and alcohol dependence that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The RO's June 2004 denial of service connection for a nervous condition to include PTSD and drug and alcohol abuse (based on the failure to submit new and material evidence) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous condition to include PTSD and drug and alcohol abuse.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  

3.  The Veteran has a psychiatric disorder to include PTSD, a nervous disorder, and major depressive disorder, with drug and alcohol dependence that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for psychiatric disorder to include PTSD, a nervous disorder, major depressive disorder, and drug and alcohol abuse.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

In January 1996, the AOJ denied the Veteran's claim of service connection for a nervous condition to include PTSD and drug and alcohol abuse.  Although he disagreed with the January 1996 denial of service connection for a nervous condition to include PTSD and drug and alcohol abuse, he did not perfect a timely appeal.  

In June 2004, the RO denied the Veteran's application to reopen his claim for a psychiatric disorder.  He disagreed with the decision, but again did not perfect a timely appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the June 2004 (i.e. most recent) rating decision with respect to the denial of service connection for a nervous condition to include PTSD and drug and alcohol abuse.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 1996 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Thus, the June 2004 rating decision became final with respect to the claim.  

The claim of service connection for a nervous condition to include PTSD and drug and alcohol abuse may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim specifically for "PTSD" on correspondence dated on September 18, 2007, which was date stamped as received by the AOJ on September 19, 2007.  See September 2007 VA Form 21-4138.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
With respect to the Veteran's application to reopen his claim of service connection for a nervous condition to include PTSD and drug and alcohol abuse, the evidence before VA at the time of the prior final AOJ decisions in January 1996 and June 2004 consisted of his service treatment records and post-service treatment records for psychological counseling.  In the January 1996 decision, the RO specified that the Veteran was diagnosed with PTSD, finding that although the Veteran currently had a diagnosis of PTSD, the evidence did not suggest that it was related to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA treatment records, to include psychotherapy notes, and the Veteran's May 2015 hearing testimony.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a nervous condition to include PTSD and drug and alcohol abuse.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since June 2004 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection.  Because new and material evidence has been received, the previously denied claim of service connection for a nervous condition to include PTSD and drug and alcohol abuse is reopened.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has experienced symptoms of PTSD and depression since active service, and that these symptoms are a result of a sexual assault that occurred during active military service.  See February 2005 Statement; August 2009 Statement; August 2009 VA Form 9; Hearing Transcript at 3.

The Veteran's service treatment records are silent for any complaints of a psychiatric disorder.  As the Veteran reported at the May 2015 videoconference hearing, he did not specifically report the sexual assault or having had experienced any psychiatric symptoms at any time during active duty service because he was ashamed of the traumatic experience, which he was unable to discuss or seek treatment for until 10 years thereafter.  See Hearing Transcript at 5.  He also stated that not until he began therapy was he comfortable with discussing the claimed in-service stressor and his symptoms.  See February 2005 Statement.  During the hearing, the Veteran testified that the onset of psychiatric symptoms began during service and has continued from that time to the present, and that he sought treatment shortly after service discharge when he was diagnosed with PTSD in the early 1980s.  Id. at 9-10.  The Veteran also denied a history of such symptoms prior to service entry.  Id. at 6-7, 11.  

Pertinent medical evidence concerning this issue includes treatment records that show the Veteran was hospitalized for drug and alcohol dependency from March 9, 1994 to April 16, 1994.  Axis I diagnosis was alcohol dependence, cocaine, marijuana, nicotine, and dysthymic disorder.  See Discharge Summary from the Philadelphia VA Medical Center.

Subsequent VA treatment records show that the Veteran was referred to the Lebanon VA Medical Center for drug dependency and hospitalized from June 16, 1994 to July 12, 1994.  Here, a clinician diagnosed cocaine and marijuana dependence.  The Veteran reported a history of cocaine, marijuana, speed, heroin, and alcohol usage.  Thereafter, the Veteran was hospitalized from September 21, 1998 to October 20, 1998.  

A May 1997 psychiatry note shows the Veteran reported that he attributes depression to being sexually assaulted during active military service.  He also stated that he attempted suicide twice.  The Veteran was diagnosed with depression, personality disorder, and substance abuse dependency.  See May 1997 VA Treatment Records from Coatesville VA Medical Center.  

Pertinent medical evidence of record also consists of a December 2004 psychological report from the Veteran's treating VA psychologist and VA clinical nurse confirming the Veteran's diagnosis of PTSD due to military sexual trauma.  The report indicates that the Veteran's symptoms include nightmares about the stressor, difficulty sleeping, the inability to maintain interpersonal relationships, anger, and avoidance.  The Veteran's mood was described as depressed and a history of suicide attempts was also noted.  The clinician's stated that the Veteran's prognosis was guarded and that he was actively engaged in treatment.  Specifically, the Veteran was enrolled for treatment in the Bay Pines VA Medical Center Male Sexual Trauma Treatment Program from February 6, 2005 through March 10, 2005 and upon completion treatment included resuming individual therapy in the Mental Health Clinic of the Philadelphia VA Medical Center.

Additionally, in correspondence dated August 2009, the Veteran's treating VA clinical nurse confirmed a diagnosis of PTSD due to military sexual trauma.  The clinician stated that the Veteran was currently under her care at the Philadelphia VA Medical Center for PTSD, secondary to military sexual trauma, at which time the clinician noted that "[t]he number of men raped in the service is similar to the number of women raped in the service [and] of those who experience sexual trauma in the service, men have a 65% probability of developing Posttraumatic Stress Disorder as a result of the assault."  The clinician concluded that the Veteran "presents a credible history of sexual assault while serving in the military" and that his prognosis was guarded.  Additionally, she stated that the Veteran consistently attended psychotherapy appointments and anticipated that he would remain in treatment indefinitely.  

The medical evidence of record documents that in December 2003 the Veteran was diagnosed with PTSD due to military sexual trauma.  See January 2008 VA Treatment Records from Philadelphia VA Medical Center.  Additionally, VA treatment records also indicate that he was diagnosed with adjustment disorder with depressed mood and alcohol abuse in January 2008.  Id.

VA treatment records dated from August 2004 to February 2009 shows the Veteran participated in cognitive behavioral psychotherapy due to PTSD and major depression symptoms.  During therapy the Veteran endorsed symptoms of re-experiencing the traumatic event, suicidal ideation, nightmares, unprovoked anger, avoidance, and an inability to maintain family and interpersonal relationships.  See VA Treatment Records from Philadelphia VA Medical Center.

As discussed above, the Veteran attended a Men's Sexual Trauma Treatment Program from February 2005 to March 2005 at the Bay Pines VA Medical Center.  A March 2005 VA discharge summary from Bay Pines VA Medical Center shows an Axis I diagnosis of major depression with psychotic features to include PTSD, chronic.  Upon admission, the Veteran was assigned a GAF score of 50, and upon discharge he was assigned a GAF score of 40.  See April 2007 VA Treatment Records located on VBMS; see also March 2005 Discharge Summary from Bay Pines VA Medical Center.

A January 2006 VA treatment record shows the Veteran was diagnosed with acute exacerbation of major depressive disorder and paranoid schizophrenia.  See VA Treatment Records from Philadelphia VA Medical Center. 

An August 2007 VA treatment record shows that the Veteran was in an inpatient psychiatric unit of the Pennsylvania VA Medical Center in January 2006 for depression, suicidal ideation, adjustment disorder with depressed mood, alcohol abuse, and PTSD.  Id.

A February 2008 VA treatment record notes a diagnosis of PTSD related to the alleged sexual assault in service.

A June 2008 VA mental health note shows the Veteran reported auditory hallucinations.  Id.

A July 2008 VA mental health note shows the Veteran reported that in November 2007 he relapsed and started drinking alcohol again due to "stress related issues."  Id.

A November 2008 VA treatment record shows the Veteran reported a history of suicide.  He explained that 10 years earlier, he drank a gallon of bleach and walked in front of a moving vehicle.  Id.

Having carefully considered the evidence of record, the Board finds that a grant of service connection for a psychiatric disorder, to include PTSD, a nervous disorder, major depressive disorder, with drug and alcohol dependence is warranted.  The evidence shows a current diagnosis of PTSD due to military sexual trauma and major depressive disorder, with drug and alcohol abuse, which the Veteran has reported began during service and has continued from that time to the present.  Resolving doubt in his favor, the Board finds the consistent statements of sexual assault during active military service credible.  Further, there is no evidence in the record that would render his statements not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Board also finds that the December 2004 and August 2009 medical opinions supports the Veteran's account of the onset of symptoms in service and their continuity thereafter.  Consequently, and given that the Veteran is diagnosed with PTSD and major depressive disorder, with drug and alcohol dependence and that he has credibly reported that the symptoms began in service and have continued to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed PTSD is traceable to military service.  Therefore, service connection for a psychiatric disorder, to include PTSD, a nervous disorder, major depressive disorder, with drug and alcohol dependence is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, a nervous disorder, and major depressive disorder, with drug and alcohol dependence is granted. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


